Citation Nr: 0725272	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicide agents.  

2.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from May 1969 to October 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  An April 2002 
rating decision denied service connection for diabetes 
mellitus; the veteran subsequently perfected an appeal of 
that decision.  Another rating decision in April 2006 granted 
service connection for PTSD and assigned an initial rating of 
30 percent; the veteran has subsequently perfected an appeal 
of that issue as well.  

Although the veteran was twice scheduled for a personal 
hearing before a Decision Review Officer at the RO, his 
representative withdrew his request for a formal hearing in 
May 2007 due to the veteran's deteriorating health.  The 
record does not reflect that he has subsequently requested 
that a hearing be rescheduled.  

For good cause shown - the veteran's ill health and 
financial hardship - the Board advanced this case on the 
docket in July 2007.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2006).  

The Board is remanding the diabetes mellitus claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  VA will notify 
the veteran if further action is required.


FINDING OF FACT

The veteran's PTSD has been manifest throughout the appeal 
period by depression and anxiety, sleep disturbance, daily 
intrusive recollections of Vietnam and dreams once or twice a 
week, a constricted affect and a foreshortened sense of the 
future, as well as a moderate increase in irritability and 
lack of concentration.  Although the veteran also described 
impaired impulse control and panic attacks, the panic attacks 
were not noted to occur more than once a week.  There was no 
suicidal, homicidal, or paranoid ideation, and judgment and 
insight were intact.  The reported manifestations did not 
reflect more than mild overall impairment.  


CONCLUSION OF LAW

The criteria are not met for an initial rating greater than 
30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, and 4.130, Code 
9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a June 2006 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA and private 
treatment records through February 2007 have been obtained 
and he was provided a VA compensation examination, 
including to assess the severity of his PTSD - the 
dispositive issue.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So, the Board finds that 
the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the PTSD claim in April 2006 - before 
sending the veteran a VCAA letter in June 2006.  But bear in 
mind that after sending the veteran the June 2006 VCAA 
letter, the RO readjudicated his claim in the October 2006 
statement of the case (SOC) and the March 2007 supplemental 
statement of the case (SSOC) based on additional evidence 
that had been received since the initial rating decision 
in question.  Consequently, there already have been steps to 
remedy the error in the timing of the VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating an effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Finally, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); see also Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).  

However, in cases like this one, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Nevertheless, the June 2006 VCAA 
letter in fact provided the veteran with notice regarding the 
downstream elements concerning the rating and effective date, 
complying with Dingess/Hartman.  Thus, no further notice is 
required in this case and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the veteran's claim at this time.  Mayfield 
v. Nicholson (Mayfield III), 20 Vet. App. 537 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring 
that the Board explain why it is not prejudicial to the 
veteran to consider evidence in the first instance, that is, 
without the RO having initially considered it).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10.  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's PTSD.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  The Board will 
evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2006).  

In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:  
For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130, Code 9411.  

Private treatment records reflect a psychiatric 
hospitalization in October 1992 and again in March 1993 
following an overdose of two psychiatric medications.  He had 
reportedly been depressed off and on for many years.  He was 
discharged improved.  The primary diagnoses were recurrent 
major depression with no psychotic features and personality 
disorder.  

A VA compensation examination was obtained in August 1993 to 
determine whether the veteran had PTSD.  After reviewing 
veteran's history as reported by him and discussing it in 
some detail, the examiner diagnosed major depression and 
anxiety disorder, with symptoms of agoraphobia.  The examiner 
stated that he could not make a diagnosis of chronic PTSD at 
that time, as the veteran did not have all the required 
symptomatology.  

The subsequent VA clinic records are silent for any evidence 
of significant psychiatric symptoms until August 2005.  A 
comprehensive neurological consultation was obtained in April 
2005.  That examiner noted that there was no evidence of 
mania, depression, anxiety, hallucinations, delusions, 
thought disorder, or suicidal thoughts; he indicated that the 
veteran was completely oriented.  A nursing assessment in 
August 2005, however, shows that the veteran denied any 
feelings of depression, hopelessness, PTSD issues, violent or 
aggressive behavior, or thoughts of harming himself or 
others, but he did report feelings of anxiety.  

In November 2005, the veteran was evaluated for admission to 
a PTSD clinic program.  At that time, he reported having 
chronic anxiety and depression, occasional nightmares, 
distress on exposure to loud noises and war movies (the 
latter per his wife), anhedonia, poor sleep, hyperstartle, 
irritability, poor concentration, and daily intrusive 
memories, although he denied hypervigilance; he said he had 
no close friends and kept to himself.  He avoided 
conversations about Vietnam, although he said he enjoyed war 
movies, contrary to his wife's statement.  On examination, 
the veteran was appropriately dressed and polite.  He was 
rather taciturn and gave brief answers.  His affect was 
somber and constricted.  There was no evidence of thought 
disorder or psychosis.  The veteran denied any suicidal or 
homicidal ideation and his cognition was grossly intact.  The 
physician listed a Global Assessment of Functioning (GAF) 
score of 45, which indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, or occasional panic 
attacks) or impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job); a GAF score of 45 
lies in the mid-range of this level of impairment.  

On PTSD intake evaluation in January 2006 by the same 
examiner, the veteran reported ongoing anxiety.  The examiner 
recorded a listing of PTSD manifestations that was identical 
- word for word - to those he had noted in November 2005.  
The veteran reported that he felt calmer, was less irritable, 
and was sleeping better since starting Zoloft and Valium in 
November 2005.  The findings noted on mental status 
examination were also identical to those reported in November 
2005 and the examiner again listed a GAF score of 45, despite 
the veteran's report of improvement on medication.  

A VA compensation psychiatric examination was obtained in 
March 2006.  The veteran reported difficulty sleeping at 
night, with insomnia, jerking around a lot, and kicking and 
yelling out.  He complained of crying spells and feelings of 
helplessness and hopelessness.  In addition, the veteran 
stated he experienced daily intrusive recollections of 
Vietnam and dreams once or twice a week.  The examiner noted 
a constricted affect and a foreshortened sense of the future, 
as well as a moderate increase in irritability and lack of 
concentration.  He did appear depressed and anxious.  There 
was no suicidal, homicidal, or paranoid ideation.  The 
examiner indicated the veteran did manifest ritualistic 
behavior in cleaning his hands and placing items where he 
would know where they were.  The veteran also described panic 
attacks and impaired impulse control.  Thought processes were 
goal directed, logical, and coherent.  There were no signs of 
psychosis, hallucinations, delusions, or ideas of reference.  
Judgment and insight were intact.  Commenting on the degree 
of psychiatric impairment, the examiner stated that the 
veteran was mildly impaired from both occupational and social 
functioning points of view.  A GAF score of 60 was assigned, 
which reflects some mild symptoms or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well.  

It appears clear that the veteran's psychiatric status was 
much less stable in the early 1990s than he is now - he was 
hospitalized twice for severe depression.  Further, the Board 
is aware that, in rating a disability, it must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  Nevertheless, 
service connection was established for PTSD, effective from 
December 2005, and the record does not reflect that the 
veteran has disagreed with that effective date.  More 
importantly, however, the veteran's psychiatric status, 
particularly since 2005, is clearly much improved in 
comparison to the symptoms and clinical findings noted in 
1993.  Therefore, the manifestations of his PTSD in 2005 and 
subsequently are of primary concern in rating the service-
connected psychiatric disability, and the severity of his 
psychiatric symptoms 12 years earlier -well before the 
effective date for service connection - are of much less 
importance.  

Significantly, the medical records show that there was no 
evidence of any psychiatric manifestations in April 2005.  In 
August 2005, although the veteran reported some feelings of 
anxiety, a nurse reported that the veteran denied any other 
psychiatric symptomatology.  

However, the medical evidence shows that a VA psychiatrist 
recorded a GAF score of 45 on two occasions - in 
November 2005 and January 2006.  On its face, that GAF score 
reflects serious impairment.  Nevertheless, the Board must 
also look at the veteran's reported symptoms and the 
manifestations recorded by the examiner at that time.  Of 
note, in November 2005 the examiner recorded several 
psychiatric manifestations that are indicative of and classic 
for a diagnosis of PTSD, including chronic anxiety and 
depression, occasional nightmares, distress on exposure to 
loud noises and war movies, anhedonia, poor sleep, 
hyperstartle, irritability, poor concentration, and daily 
intrusive memories, although he denied hypervigilance; he had 
no close friends and kept to himself.  The examiner did not 
comment at all on the frequency or actual severity of most of 
those symptoms, however.  And the only abnormal clinical 
findings noted by the examiner were that the veteran was 
rather taciturn and gave brief answers, and that his affect 
was somber and constricted.  

Although the VA examiner in November 2005 and January 2006 
listed a GAF score of 45 both times, the Board finds it 
difficult to correlate that score with the noted clinical 
findings, which were minimal and which would seem to reflect 
less severe impairment, and with the reported symptoms, whose 
severity was not described in any detail.  The Board is also 
troubled by the fact that the examiner listed identical 
symptoms and clinical findings in January 2006 as he had in 
November 2005, despite specifically stating that the veteran 
had reported improvement since November 2005, when he had 
started medication.  Thus, because of the noted 
inconsistencies in these examination reports, the Board 
accords them little weight in determining the veteran's 
actual degree of impairment due to his PTSD during that time 
period.  

In March 2006, however, the VA examiner did comment on the 
severity of the veteran's symptoms, which were described in 
more detail.  The symptoms and clinical findings reported by 
that examiner appear to the Board to reflect not more than 
mild overall impairment and, more importantly, "mild" was 
also the examiner's assessment of the veteran's impairment - 
as evidenced both by the GAF score he assigned and also by 
his own words.  

In summary, the medical evidence shows that the impairment 
due to the veteran's PTSD was not more than mild in August 
2005 and in March 2006.  And that, at best, the evidence is 
unclear as to the severity of the veteran's PTSD 
manifestations in November 2005 and January 2006.  Because 
the medical evidence does not clearly show that the veteran's 
PTSD symptoms produced more than mild impairment during that 
period, the Board finds that his PTSD has been manifest by 
not more than mild impairment throughout the appeal period.  

The Board also recognizes that the Social Security 
Administration (SSA) determined in 1993 that the veteran was 
disabled, primarily on the basis of his psychiatric symptoms 
and clinical findings at that time, as set forth above.  
Nevertheless, the SSA's finding is not binding on the Board's 
current evaluation of the veteran's PTSD, particularly in 
light of the passage of so many years since the SSA 
determination and, more importantly, because of the much more 
recent medical evidence demonstrating much less severe 
impairment.  

Accordingly, the Board finds that the manifestations of the 
veteran's PTSD have warranted not more than a 30 percent 
rating throughout the appeal period under the provisions of 
VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, and 4.130, Code 9411.  

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes that the regular schedular standards applied 
in the current case adequately describe and provide for the 
veteran's disability level.  There is no evidence that the 
veteran has been hospitalized for treatment of a psychiatric 
disorder since 1993, and he has received no inpatient care 
for his PTSD.  Neither does the record reflect marked 
interference with employment, meaning above and beyond that 
contemplated by his current 30 percent schedular rating.  See 
38 C.F.R. § 4.1.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of it.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

For all the foregoing reasons, the claim for an initial 
rating greater than 30 percent for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
possibility of staged ratings and also applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

An initial rating greater than 30 percent for PTSD is denied.  


REMAND

The veteran contends that his diabetes mellitus began after 
his separation from service, but long before he began using 
steroids to treat his non-service-connected lung disorder.  
On that basis, he contends, service connection should be 
granted for diabetes mellitus on a presumptive basis as due 
to his exposure to an herbicide agent during service in 
Vietnam.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).   

Review of the medical evidence shows that the veteran's 
service medical records do not reflect clinical findings or a 
diagnosis of diabetes mellitus during service.  The post-
service medical records, which include VA and private 
treatment records beginning in 1993, first reflect a 
diagnosis of diabetes mellitus in November 2002, many years 
after the veteran's separation from service.  

A VA clinic record dated in June 2000 specifically stated 
that the veteran had no history of diabetes.  A note in April 
2002 indicates that the veteran had had elevated blood sugar 
levels, but that further testing would be done to determine 
whether the findings represented a true elevation in his 
blood sugars, in which case, medication would be prescribed.  
The records indicate that the veteran began taking steroids 
in treatment for his non-service-connected lung disease in 
April 2002.  In August 2003, a private physician diagnosed 
"possibly steroid-induced diabetes mellitus."  

A VA compensation examination was conducted in February 2004 
to obtain a medical opinion as to the etiology of the 
veteran's diabetes mellitus.  After reviewing the claims file 
and discussing the pertinent medical history and the current 
evaluation of the veteran, the examiner wrote that there was 
no evidence to indicate he had diabetes while in service.  He 
also stated that the veteran's diabetes was controlled by 
diet and that he was not on any medication, except for 
sliding scale insulin, reportedly provided by a private 
physician.  The examiner concluded that, "Currently his 
diabetes is most likely steroid induced."  

Further, a private physician wrote in March 2004 that the 
veteran was "Prednisone dependent with mild diabetes 
mellitus."  

However, in February 2007, a private physician submitted a 
statement in support of the veteran's claim.  He wrote, 
"Going back to the patient's history, he has stated that 
prior to his chronic lung ailment while he was still in the 
Armed Services, he has been diagnosed to have diabetes 
mellitus."  The physician indicated that numerous medical 
studies had shown that a patient diagnosed with diabetes 
mellitus "most likely has been a diabetic at least ten years 
before the diagnosis."  

It is apparent from the face of February 2007 physician's 
letter that he did not review any of the veteran's pertinent 
medical records prior to rendering his opinion.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); LeShore v. 
Brown, 8 Vet. App. 406 (1995); see also Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
However, the opinion did refer to numerous medical 
"researches" indicating that diabetes is most likely 
present for many years before it is first diagnosed.  If the 
veteran's diabetes was present several years prior to his use 
of steroids, as suggested by the private physician, that 
would seem to negate the prior opinion that the diabetes was 
steroid-induced.  

The question of whether the veteran's diabetes was induced by 
his use of steroids in treatment for a non-service-connected 
disability is key in this case, because such a finding might 
be sufficient to rebut the presumption of service connection 
for his diabetes afforded by the law and regulations.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2006).  

Thus, the Board finds that the evidence is unclear as to the 
etiology of the veteran's diabetes mellitus.  Accordingly, 
the Board believes that additional evidentiary development is 
needed in this case as to this issue.  38 C.F.R. 
§ 3.159(c)(4) (2006).  

Therefore, this case as to this issue is REMANDED for the 
following actions:  

1.  Schedule the veteran for an 
examination by an endocrinologist.  The 
examiner must review the claims file, in 
particular, the August 2003 private 
physician's statement, the February 2004 
VA compensation examination report, and 
the February 2007 private physician's 
statement.  The examiner's report should 
set forth in detail all current symptoms 
and clinical findings concerning any 
current diabetes mellitus.  Ask the 
examiner to provide an opinion as to the 
date of onset of any current diabetes 
mellitus, including the likelihood (very 
likely, as likely as not, or unlikely) 
that the diabetes (a) began during 
service, (b) began within one year after 
the veteran's separation from service in 
October 1976, or (c) began after October 
1977.  If the examiner determines that 
the veteran's diabetes began after 
October 1977, the examiner should 
indicate the likelihood (again very 
likely, as likely as not, or unlikely) 
that it (a) was induced by the steroids 
taken to treat his lung disorder or (b) 
preexisted that treatment or is otherwise 
unrelated to that treatment.  The 
examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable.  

2.  Then readjudicate the veteran's claim 
in light of the additional evidence.  If 
the appeal is not decided to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted.  The 
purpose of this REMAND is to obtain clarifying information 
and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


